             Case 1:21-cv-00340-BMC Document 1-2 Filed 01/21/21 Page 1 of 2 PageID #: 17
                                                       LAW OFFICE OF

                                           MICHAEL K. BACHRACH
                                              224 WEST 30TH STREET, SUITE 302
                                                    NEW YORK, N.Y. 10001
                                                          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                           TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                         http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                  michael@mbachlaw.com


                                                          April 16, 2020

         By Email

         Warden Derek Edge
         MDC Brooklyn
         80 29th Street
         Brooklyn, NY

                                                          Re: Request for Furlough for
                                                          Troy Young (#79970-054)

         Dear Warden Edge:

                 Please accept this request for a 30-day furlough pursuant to 18 U.S.C. § 3622 on behalf of
         inmate Troy Young (#79970-054). Given the extraordinary and compelling circumstances of the
         ongoing coronavirus pandemic, Mr. Young has been able to file this request himself thus far. The
         furlough would allow Mr. Young to obtain medical treatment and engage in activity in the public
         interest. See 18 U.S.C. §§ 3622(a)(3), 3622(a)(6).

                The motivating reason for the request is that Mr. Young has multiple medical issues that
         place him at significantly greater risk of contracting and/or suffering acutely from COVID-19,
         according to the Centers for Disease Control.1

                 On or about February 12, 2017, Mr. Young was shot in the neck. The bullet completely
         destroyed his thyroid gland and lodged into his spine. As a result of his injuries Mr. Young has
         no functioning thyroid gland and is paralyzed from the chest down. Without a working thyroid
         gland Mr. Young’s breathing, heart rate, metabolism, body temperature, blood pressure, and
         immune systems are all compromised. Additionally, the paralysis leaves Mr. Young susceptible
         to bed sours and infection. All of this is documented in his sentencing submissions and formed
         the basis for the District Court’s decision to recommend that he be designated to a Federal Medical
         Center, not the MDC or a USP, to serve his sentence. See Judgment, dated, November 20, 2019,
         at 3. Upon information and belief, all of this should also be documented in Mr. Young’s BOP
         medical records.

                 Despite his relative youth, Mr. Young’s permanent injuries place him at high-risk should
         he be infected with COVID-19. Mr. Young’s risk is heightened by the particular circumstances at
         MDC, which present an ideal and unfortunate situation for COVID-19 to spread. As of April 14,
         2020, there were already five (5) inmates and fourteen (14) staff confirmed positive for COVID-

         1
                CDC guidance is available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
         precautions/people-at-higher-risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2
         Fcoronavirus%2F2019-ncov%2Fspecific-groups%2Fpeople-at-higher-risk.html
       Case 1:21-cv-00340-BMC Document 1-2 Filed 01/21/21 Page 2 of 2 PageID #: 18

Warden Derek Edge
April 16, 2020
Page 2 of 2

      19 at the MDC. Numerous other inmates are being monitored for COVID-19 as well. At the
      MDC, Mr. Young cannot practice regular hand hygiene and cannot effectively socially distance
      himself from other inmates as the CDC cautions every person in the United States to do in order
      to stop the spread of COVID-19.

               A furlough is appropriate under both subsections (a)(3) and (a)(6). First, release is proper
      to facilitate availability of medical care and rehabilitation. See 18 U.S.C. § 3266(a)(3). Mr. Young
      can receive medical care and rehabilitative therapy on the outside that will not be available inside
      the MDC. Mr. Young, like all of us, is at risk of infection anywhere, but in the MDC where social
      distancing is impossible, the risk is acute, particularly for an inmate who cannot even shower
      without the assistance of others. Medical treatment, on the other hand, is limited within the MDC,
      even if the MDC remains fully staffed throughout this public health crisis. Outside of prison,
      however, Mr. Young is eligible Medicare coverage. He also can receive physical therapy from a
      cousin – with no criminal ties – who lives near him, has been trained to do so, and also works
      professionally as a personal trainer. Given Mr. Young’s high-risk of contraction of COVID-19,
      releasing Mr. Young to shelter-in-place or, if he were to become sick to obtain medical care, is
      “consistent with the public interest.”

               To that end, releasing Mr. Young to quarantine at his mother’s home in Newburgh, New
      York, would be a “significant activity consistent with the public interest.” 18 U.S.C. § 3266(a)(6).
      It is not in the public’s interest for an already compromised, vulnerable inmate, to die unnecessarily
      as a result of confinement before his remaining term of imprisonment on his 15-year sentence is
      complete. It is “significantly consistent with the public interest” to permit Mr. Young to live to
      serve out his sentence and be released from prison in the future.

              Finally, there is reason to believe that Mr. Young “will honor the trust imposed upon him”
      as required for a furlough. Mr. Young was in full compliance with the terms of his bail for
      approximately 13 months – from April 19, 2018, when he was released on a $100,00 personal
      recognizance bond to home detention, until May 17, 2019, when he self-surrendered after pleading
      guilty pursuant to a plea agreement.

             If released, Mr. Young would return to live with his mother, Angelette Young, at 45 Walsh
      Road, Newburgh, New York, 12550, which is where he resided when previously released on bond
      to home detention.

             Please inform us of your decision on this request as soon as you can. Thank you for your
      consideration of this request.

                                                     Respectfully submitted,



                                                     Michael K. Bachrach
                                                     Daniel S. Parker
                                                     Attorneys for Troy Young
